                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        ESEQUIEL “PAUL” GARCIA,                           Case No. 16-cv-05301 BLF (PR)
                                  11
                                                      Petitioner,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                                v.                                        EXTENSION OF TIME TO FILE
                                  13                                                      SECOND AMENDED PETITION
                                  14    NEIL MCDOWELL, Warden,
                                  15                 Respondent.
                                                                                          (Docket No. 31)
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. On January 20, 2017, the Court
                                  20   granted Petitioner’s request to stay the mixed petition in order to exhaust unexhausted
                                  21   claims in the state courts. (Docket No. 22.) The case was administratively closed pending
                                  22   the stay of this action. (Id.) After Petitioner filed a motion to reopen this action, the Court
                                  23   ordered the matter reopened and lifted the stay on January 16, 2019. (Docket No. 29.)
                                  24   Petitioner was directed to file a second amended petition no later than fifty-six days from
                                  25   the date the order was filed, i.e., no later than March 13, 2019. (Id.)
                                  26          Petitioner filed a motion for an extension of time to file a second amended petition,
                                  27   extending the deadline to May 13, 2019. (Docket No. 31.) Good cause appearing, the
                                  28

                                                                                      1
                                   1

                                   2   motion is GRANTED. Petitioner shall file a second amended petition no later than May
                                   3   13, 2019.
                                   4             This order terminates Docket No. 31.
                                   5             IT IS SO ORDERED.
                                   6
                                       DATED: March 28, 2019
                                   7                                                            BETH LABSON FREEMAN
                                                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Motion for Ext. of Time to File SAP
                                       P:\PRO-SE\BLF\HC.16\05301Garcia_eot-2ampet.docx
                                  26

                                  27

                                  28

                                                                                            2
